UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 96-6865



ROBERT DEAN,

                                             Plaintiff - Appellant,

          versus

ANTHONY MALLOREY; HUSSEN OZINAL, Doctor;
SANDRA EARLY, Medical Staff of Staunton
Correctional Center,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Samuel G. Wilson, District Judge.
(CA-95-492-R)

Submitted:     February 13, 1997        Decided:     February 26, 1997

Before WIDENER and HAMILTON, Circuit Judges, and BUTZNER, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Robert Dean, Appellant Pro Se. Colin James Steuart Thomas, III,
TIMBERLAKE, SMITH, THOMAS & MOSES, P.C., Staunton, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying relief on

his 42 U.S.C. § 1983 (1994) complaint. We have reviewed the record

and the district court's opinion and find no reversible error.

Accordingly, we affirm on the reasoning of the district court. Dean
v. Mallorey, No. CA-95-492-R (W.D. Va. May 10, 1996). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                2